PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/186,846
Filing Date: 12 Nov 2018
Appellant(s): Johnson et al.



__________________
[Joshua Larsen, Reg. No. 62761]
For Appellant







EXAMINER’S ANSWER


This is in response to the appeal brief filed 06/17/2021.


(1) Grounds of Rejection to be Reviewed on Appeal:
Every ground of rejection set forth in the Office action dated 11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument:

I. Claim Rejections - 35 USC § 112
Appellant’s Argument:  Appellant argues that the rejected claim 49 under 35 U.S.C. § 112(b) for being indefinite due to the claim language “the other of the chassis and the rack assembly” is not proper. 
Examiner’s Answer:  Examiner considered Appellant’s explanation in the Appeal Brief (pages 4-5) and the rejection of claim 46 Under 35 USC § 112(b) has been withdrawn.


II. Claim Rejections - 35 USC § 102
The Appellant's arguments filed on 06/17/2021 have been considered but they are not persuasive. The Examiner would like to explain below how the Examiner has interpreted the claims 28-49 in light of the prior art.


A. The Appellant’s Arguments Regarding Claims 28 and 37 (Page 6):
1.  The Examiner has failed to explain where Tseng teaches a cam having all of the features of the cam recited in the claims.  The Examiner failed to explain the reliance on elements 610 and 660 together as the recited cam and Tseng fails to disclose “a latch movable between an unlocked position free from engagement with a cam and a locked position within the cam.”

Examiner’s Answer: The Appellant’s argument is not persuasive. It is noted that the claimed limitation “a cam” is not explicitly and exclusively defined in Appellant’s specification as originally filed. The claim is not required having the limitation “a cam” as a single unit. Therefore, Examiner’s interpretation a cam (including 610 and 660) is proper. 
Additionally, Tseng clearly discloses “a latch (620) movable (movable between up in fig. 6 and down in figs. 5A-B) between an unlocked position free (fig. 6 shows that the latch 620 is not in contact with the cam as it is up position) from engagement with a cam (including 610 and 660) (fig. 6),” and 
Tseng also clearly discloses “the latch (620) arranged to move through (like a Pin/hinge, col 8,  lines 48-55) the cam (the flange 631 of latch 620 in the cam opening shown below, figs. 6 and 7A-B) when the latch is moved between the unlocked position and the locked position (figs. 5A-B, 7A-B and 10).”

    PNG
    media_image2.png
    616
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    614
    media_image3.png
    Greyscale




2. Tseng fails to teach a latch assembly that drives movement of a chassis supporting electronic components.
3. Tseng fails to teach a latch that rotates about the direction of movement of the chassis.
Examiner’s Answer: The Appellant’s argument is not persuasive. Tseng clearly teaches wherein the latch assembly (col 8, lines 19-29) is configured to drive (the sled secure latch 600 provides for securing the sled 500 within 400 of rack 200) the chassis (sled 500 including a drawer 501) along a first direction between first and second positions (First position when element 620 is up (fig. 10) and second position when 620 is down position (fig. 5A), the user pulls on the two pull handles 620 and withdraws the sled 500 from the rack unit 200 and see col 10, lines 21-27) when the latch is rotated (pivotal by 630) about the first direction for engagement along the cam (see annotated figs.7A, 8 and 10).

    PNG
    media_image4.png
    750
    787
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    645
    726
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    432
    724
    media_image6.png
    Greyscale

Appellant’s arguments for claim 37 is not persuasive because of the above reason.

B. The Appellant’s Arguments Regarding Claim 39 (Page 10):
1. The Examiner has failed to explain where Tseng teaches a cam opening having all of the features of the cam opening recited in the claims.
2. Tseng fails to teach a latch assembly that drives movement of a chassis supporting electronic components.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches a cam opening having all of the features of the cam opening recited in the claims .Tseng discloses the latch being movable between an unlocked position disengaged (when latch 620 is up position, fig. 10) from the cam opening (see annotated fig.8) and a locked position engaged ((when latch 620 is down position, fig. 5A) with the cam opening (col 8, lines 55-65),

    PNG
    media_image7.png
    493
    606
    media_image7.png
    Greyscale


 the latch arranged to move through (element 620 is moving through to the opening of 610 while locked (Element 620 is moved down that is locked position), Element 620 is moved up that is unlocked position), figs. 7A-B) the cam opening when the latch is moved between the unlocked position and the locked position (col 9, lines 60-65) to drive movement (the user pulls on the two pull handles 620 and withdraws the sled 500 from the rack unit 200 and see col 10, lines 21-27) of the chassis (500) relative of rack (200).






C. The Appellant’s Arguments Regarding Claim 29 and 40 (Page 12):
1. Appellant submits that Tseng fails to teach “an actuator coupled to the latch, the actuator operable to move the latch between the unlocked position and the locked position,” as recited in claims 29 and 40.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches (fig. 5-10 and col 8, lines 60-65) an actuator (640) coupled to the latch, the actuator operable (640 has across-slot pattern suited for a screwdriver) that is tuned to move the latch between the unlocked position and the locked position.

D. The Appellant’s Arguments Regarding Claim 30 and 41 (Page 12):
1. Appellant submits that Tseng fails to teach that “the latch is coupled to the first rail, and the [latch] plate is coupled to the chassis,” as recited in claims 30 and 41.
Examiner’s Answer: The Appellant’s argument is not persuasive.
The claimed term “coupled to” must be given its broadest reasonable interpretation (see MPEP 2111) in light of the specification.  There is no specific structure between the latch and the first rail other than just coupled with each other. Two elements can be coupled with each other by means of anything and still meet the claimed limitation “coupled to” each other. For the same reason Tseng teaches the latch plate is coupled to the chassis.



E. The Appellant’s Arguments Regarding Claim 31, 32, 42 and 43 (Page 13):
1. Appellant submits that Tseng fails to teach that “a stop extending from the latch plate and contacting a stepped portion of the actuator when the latch is in the unlocked position,” as recited in claims 31 and 42.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches “(element 690 should be as) a stop extending from the latch plate and contacting a stepped portion of the actuator (stepped portion of backside of the screw 640, fig. 9) when the latch is in the unlocked position.” 
For the same reasons, Examiner disagrees with the arguments for claims 32 and 43.

F. The Appellant’s Arguments Regarding Claim 34 (Page 14):
1. Appellant submits that Tseng fails to teach that “a detent arranged to receive the latch when the latch is in the locked position and to inhibit the latch from moving out of the locked position.”
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches, “a detent (680 is a clip that has mechanism that temporarily keeps one part in a certain position relative to that of another) arranged to receive the latch when the latch is in the locked position and to inhibit the latch from moving out of the locked position.”




G. The Appellant’s Arguments Regarding Claim 44 (Page 15):
1.  Appellant submits that Tseng fails to teach that “the cam opening includes a detent arranged to receive the latch when the latch is in the locked position and to inhibit the latch from moving out of the locked position,” as recited in claim 44. 
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches the cam opening includes (element 680 should be as) a detent arranged to receive the latch when the latch is in the locked position and to inhibit the latch from moving out of the locked position.

H. The Appellant’s Arguments Regarding Claim 35 (Page 15):
1. Appellant submits that Tseng fails to teach that “movement of the latch through the cam induces movement of the chassis between the first position and the second position,” as recited in claim 35.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches movement of the latch through the cam induces movement of the chassis between the first position and the second position (First position when element 620 is up (fig. 10) and second position when 620 is down position (fig. 5A), the user pulls on the two pull handles 620 and withdraws the sled 500 from the rack unit 200 and see col 10, lines 21-27)




I. The Appellant’s Arguments Regarding Claim 45 (Page 16):
1.  Appellant submits that Tseng fails to teach that “movement of the latch between the unlocked position and the locked position moves the latch through the cam opening and induces movement of the chassis between first and second positions” as recited in claim 45.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches movement of the latch between the unlocked position and the locked position moves the latch through the cam opening and induces movement of the chassis between first and second positions (First position when element 620 is up (fig. 10) and second position when 620 is down position (fig. 5A), the user pulls on the two pull handles 620 and withdraws the sled 500 from the rack unit 200 and see col 10, lines 21-27)

J. The Appellant’s Arguments Regarding Claims 36 and 46 (Page 17):
1. Appellant submits that Tseng fails to teach that “the latch comprises an elongated member rotatably coupled to a guide arranged for coupling with the rack assembly,” as recited in claims 36 and 46. 
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches the latch comprises an elongated member (620 is rotatable) rotatably coupled to a guide (651 which is arranged to receive in a slot of rack, not shown, col 9 lines 23-26) arranged for coupling with the rack assembly.


K. The Appellant’s Arguments Regarding Claims 38, 47 and 48 (Page 18):
1. Appellant submits that Tseng fails to teach that the elongated slot recited in each of claims 38, 47, and 48. 
Examiner’s Answer: The Appellant’s argument is not persuasive.
Tseng clearly teaches that the elongated slot (slot in 660 and 610) recited in each of claims 38, 47, and 48. 

III. Claim Rejections - 35 USC § 103
A. The Appellant’s Arguments Regarding Claim 33 (Page 19):
1. Appellant submits that claim 33 depends from and thereby incorporates the limitations of claim 28 and the Examiner failed to explain how providing such contact surfaces of Okada actually improves Tseng.
Examiner’s Answer: The Appellant’s argument is not persuasive.
Claim 33 depends on Claim 28 and therefore, Appellant’s arguments are not persuasive as explained above. One of ordinary skill in the art would have incorporated Okada’s alleged first and second contacts into Tseng in order to provide a contact surface of a power supply both first and second positions. Therefore, Appellant’s arguments are not persuasive.
Based on all of the comments above, the Examiner respectfully submits that the rejection of claims 28-49 is proper.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROCKSHANA D CHOWDHURY/  Primary Examiner, Art Unit 2841           
                                                                                                                                                                                       

Conferees:
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841       
                                                                                                                                                                                          /MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        




                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.